Consumer confidence in the digital environment (debate)
The next item is the report by Mrs Roithová on behalf of the Committee on the Internal Market and Consumer Protection on consumer confidence in the digital environment.
rapporteur. - (CS) Mr President, Commissioner, ladies and gentlemen, I am delighted that, after a year's work, I and the shadow rapporteurs can now present to you the complete report on consumer confidence in the digital environment.
With this report Parliament is sending out a strong political plea to the Commission and the Member States to update the conditions for online business and to take steps to enhance consumer confidence as regards the most recent trends in the digital environment. Businesses and consumers are waiting for unequivocal, simple, enforceable rules that will enhance online business culture in the European market. The report is merely the start of the whole process. I am aware that implementing it would involve a considerable amount of work for the Commission, which is already limited in terms of financial and human resources
Public hearings and studies have revealed some telling facts, to which we cannot turn a blind eye. Just 6% of consumers buy online from suppliers in other Member States. One third do not receive the goods or services they order on account of their nationality, their country of residence or the country in which their payment card was issued. Some modern electronic services providing digital content are only available to customers in the old EU-15.
Users are bound by any number of digital contracts that they have simply clicked on and have not read. They are therefore unaware that these contracts may contain a number of unfair and misleading contractual arrangements. We have discovered that not even legal experts are capable of deciphering the exact content of digital contracts, for example, licensing arrangements with the end user. Small businesses are unaware of their obligations in e-commerce and have difficulty in making their way around 27 different legal systems. Consumers do not know their Internet rights, and indeed, there is no document summarising these rights. Users are not sure what they can and cannot do with the digital content they have purchased. They are afraid of resolving claims in another country and do not know about counterfeit medicines sold on the Internet. We therefore propose the following: a worldwide campaign to be launched by the Commission to highlight the dangers of counterfeit medicines; the creation of a Europe-wide early-warning system to combat fraudulent activities on the Internet; and an extension to the scope of contracts on which bans are to be imposed due to unfair contractual arrangements.
The principle of the single market is less restriction and more opportunity. Paradoxically, however, it is as though this principle did not apply to the electronic environment, despite the cross-border opportunities. I would venture to say that 27 separate national markets are hampering the development of the information society in Europe, which lags behind that of the USA and Asia.
If we are to demolish the artificial or natural obstacles to e-commerce we will have to overcome the fragmented rules of the Member States. This will be possible in the long term if the political will is there to achieve complete harmonisation. Such a dynamic sector, however, calls for a quicker and more flexible solution. This is why in the report I opted for coordinated work on voluntary standards, or rather super-standards, for example an optional standardised contract geared towards cross-border e-commerce. The content must be agreed upon by business and consumer organisations, in which the Commission will have a vital role to play in terms of coordination. Holders of the European trustmark for cross-border e-commerce must adhere to these standards. Consumer organisations welcome the implementation of the trustmark and are committed to revealing and disclosing any misuse, with the help of existing technical and legal resources.
We also call for the formulation of a European Charter of Users' Rights in the information society. The European Parliament is one of the first parliaments in the world seeking to clarify consumer Internet rights. If the Charter is widely accessible and available in all official languages, consumers will begin to demand their rights and businesses will begin to uphold the Charter and not to risk having to spend money on resolving disputes.
I feel that the report will act as an inspiration for improving standards in the digital environment.
I should now like to thank the shadow rapporteurs for their outstanding help: Mrs Herczog, Mrs Rühle, Mr Schmidt and Mrs Jäätteenmäki and the assistants, in particular Mr Jirsa for his invaluable expert advice. I also appreciate the support of the coordinators, the chairman and the secretariat of the committee and the services. I was delighted with the constructive communication from consumer organisations, businesses and individual members of the Commission staff. I should in particular like to commend Mrs Kuneva on her obliging and very open attitude. She has embarked on her new post in the Commission in an outstanding fashion. I believe that we will be able to overcome any difficulties that may arise when our proposals on increasing confidence in the European digital environment are put into practice.
Mr President, I am really very pleased to be here today to discuss with you this very important topic of how we can improve consumer confidence in the digital environment.
I would like to start my speech by thanking Mrs Roithová and all the shadow rapporteurs for their excellent and very close cooperation - and this is not just a matter of courtesy, but a sincere recognition of very hard work.
I am glad that the Commission and the European Parliament agree on a common line in approaching this very important and challenging issue. This is clearly an important and ambitious report, and I think we all broadly share the same objectives and analyses of the problems.
The digital economy - and more specifically e-commerce - has great potential to improve consumer welfare by making a greater range of products available, boosting price competition and developing new markets. It is also central to completing the retail side of the internal market. At present, retail markets are still fragmented along national lines into mini-markets, as Mrs Roithová indicated. This makes no sense in the age of e-commerce and the internet. E-commerce is changing the face of retail, but only at national level. The internet is borderless but consumers, businesses and regulators are not. Fifty per cent of European consumers who have a computer at home have made an e-commerce purchase in the previous 12 months, but only 12% of those with a computer at home bought cross-border. This indicates the need for action to increase consumer confidence on the retail side of the internal market and the necessity to solve the fragmentation of the market to achieve finally a citizens' market.
As you know, since the beginning of the year we have launched two major initiatives for consumers: the consumer policy strategy and the consultation on the review of existing consumer protection legislation. Our objective as a Commission is to help the EU rise to the challenges of growth and jobs and reconnecting with its citizens. This objective will be met if, by 2013, we can credibly demonstrate to all citizens that they can shop from anywhere in the EU - from corner shop to website - confident that they are equally and effectively protected.
The need to improve consumer confidence in the digital economy runs through every aspect of this strategy. Mrs Roithová's report shows that the obstacles - including regulatory obstacles - are numerous. My predecessors made progress in tackling some of them with the Unfair Commercial Practices Directive and the Regulation on Consumer Protection Cooperation, which established the European Consumer Centre (ECC) network. My priority now is to tackle the remaining obstacles, with the reform of existing consumer protection legislation related to consumer contracts.
As you know, we have initiated a broad consultation on the future of consumer protection, and we have started to analyse reactions from the stakeholders. We are looking forward to Mrs Petre's report after the summer. Your views and your support will be an important reference for our follow-up work and for specific proposals. The Commission's follow-up to the review of the acquis is a basis on which build consumer trust. The development of standardised consumer contracts may be something to investigate further once this solid base is established.
One of the aims of this exercise is to reduce the regulatory fragmentation of the internal market by targeted harmonisation of issues that cause particular problems for consumers and businesses. We will, inter alia, consider whether standards and standardisation can play a role in this process.
Similarly for self-regulation. The Commission has done some important work to establish a best practice model for self- and co-regulation, and we will continue to do so in the future. I share your concerns about the interplay of different legislation governing online transactions or digital goods. There are many precise laws, and consumers and businesses may not be sufficiently aware of their rights and duties in the digital environment. I will examine how best to clarify these issues with my colleagues, Mrs Reding and Mr McCreevy.
Thanks to your input, we will explore the idea of a practical guide which would cover information society services and help citizens to understand their rights better. I would also like to thank you for insisting on the importance of enforcement - I fully agree with you. Quality legislation is not enough if it is not backed up by effective enforcement. We have set up a network of national enforcers in the European Union and we will now gradually enlarge the network to third country partners in order to enhance its efficiency.
In conclusion, I would like to thank you for your commitment to helping European citizens to enjoy all the benefits of the internal market and the digital economy. I look forward to working with you to fulfil our common goals and to achieve a citizens' internal market.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (ES) Mr President, I would like to thank Mrs Roithová for such a wonderful report.
Consumer confidence in the digital environment largely depends on our ability to provide consumers with protection and clarity within that environment.
We must bear in mind that SMEs are also consumers, and the European Union must promote the use of these new technologies and encourage SMEs to participate in on-line markets. At the same time, we must promote consumer confidence on these platforms by ensuring that transactions are transparent and fair.
Consumers must be aware of their obligations and rights in the digital world. For some products, such as MP3 players, DVD players and computer game consoles, the consumer is obliged to accept very strict conditions in the small print, and in some cases this verges on the illegal and violates the right to privacy.
At the same time, the producers of these devices are expanding the use of digital rights management systems in order to prevent unauthorised copies. This creates fear, and that can undermine consumer confidence. In order to resolve the problem of interoperability, open standards are required that create a safer, more open and more trustworthy environment.
Software patents are also a serious threat for software developers in SMEs, who cannot afford the legal costs. Fear in this environment is not compatible with confidence either amongst SMEs or amongst consumers.
Digital platforms can only provide growth and development if they are based on open and interoperable standards. Standards can contribute to less fragmentation of markets and the use of open-source software can also make a considerable contribution to promoting on-line security.
Improving the security and confidence of consumers depends upon certain key elements: legislation, mechanisms for strengthening and creating regulatory instruments such as codes of conduct and confidence marks.
on behalf of the PPE-DE Group. - Mr President, it gives me great pleasure to welcome this report and to thank my colleague, Mrs Roithová, for her outstanding work, and the shadow rapporteurs, who are here as well. It has been a very good team effort. I also want to thank Mrs Kuneva for her very positive response.
This report shows the value that a parliamentary committee can bring to a complex issue, particularly one that cuts across so many policy areas. The special message I want to put to the Commissioner is that I hope she will take this forward and become the champion of consumers in the e-world and in e-commerce, because, as she said, it is not just her services that have a share in this - it is also those of Mrs Reding and of Mr McCreevy, and, indeed, of Mr Frattini and of Mr Verheugen, in his role as champion of enterprise, in particular small enterprise. As far as Mr Frattini is concerned, I want to emphasise again the concern that many of us feel about the proposed reform of the Rome I Regulation in particular, which is in serious danger of undermining the provisions for small businesses to be active in the world of e-commerce. There are also important data protection provisions that consumers feel concerned about in terms of giving up their data and going online, which also come under his area. Therefore, I think it needs that coordinated approach.
I also want to pick up on what Mr Hammerstein-Mintz said, that small enterprises are the ones we need to look at in particular. Large enterprises can build complex websites in different languages, based in different countries, but we want to allow small enterprises with an innovative and exciting product and service based in one EU country to be able to access that EU market freely and simply, to take real advantage of the powers that e-commerce offers them. We have to be very careful that we design the regime in such a way as to ensure that we do not discourage them from doing that, because we want not only consumers to go online but also businesses to put their products online, and to make the two work together, because that is what we have the opportunity to do in our dynamic e-commerce market as it moves forward from here.
on behalf of the PSE Group. - (HU) I would like to thank the rapporteur for her work over the last eighteen months, during which she has demonstrated considerable openness and willingness to compromise. Not the least, I would like to thank the Commissioner for her openness as we have been working together in this area ever since she was elected to this position.
The result of this work is a report whose ambitious political messages have not, contrary to what usually happens, been diluted by the numerous compromises made. If anything, they have been reinforced by them. This is exactly what we need; after all, it is how Europe's society and economy are gearing up for the digital age which is at stake. What is required here is for increasingly wider sections of European society to have access to information technologies. We must therefore emphasise, at any rate, as a footnote to this report the importance of e-inclusion, in other words, how important it is that the inhabitants of rural areas, those with disabilities, the older generations and those on the lowest incomes can be included in Europe's vibrant digital society.
There is no question that the future belongs to the information society and knowledge-based economy. As we have already realised, we also have to accept that business, the goods and services market along with consumption itself are becoming knowledge-based and digital. However, consumers are still consumers even on the Internet, with rights and obligations. They need to know, above all, what exactly they are facing: brochures, free newspapers, products or even services.
Equipped with this knowledge, they need to behave just as discerningly as if they were in a conventional library, bank, travel agents or store. They need to know what they can and cannot do. In return for their compliance, they can then enjoy the protection afforded to law-abiding consumers in the traditional market too. However, there are numerous aspects of the digital environment which are fuelling the lack of consumer confidence. The easy, rapid flow of information, the frequent lack of information for consumers and the quick and extensive spread of illegal behaviour are just some of the many reasons why anyone using the Internet can cross the boundary of law-abiding consumer activity, even acting in good faith. It is our political responsibility as politicians to devise those tools for Europe's digital environment, which will allow our Internet users to remain law-abiding consumers.
On behalf of the Socialist Group in the European Parliament, I can say that we will support the idea of a digital consumers charter in the longer term, which will provide every single consumer with clear, comprehensible information about what they should do in particular situations when using the Internet. Parliament is also aware that the dynamic development of the digital environment and the ongoing monitoring of consumer protection legislation will have a major impact on the content of any future charter. However, consumers also need information until then, which is why we are asking the Commission, even in current circumstances and based on current legislation, to provide some guidance as to what rights and protection e-consumers have.
With this in mind, we are proposing that a network of consumer protection centres should be set up, based on the model of the SOLVIT system and Dolceta website. In other words, a European e-consumer information and support portal, which can help Europe's online consumers by offering advice, answers and solutions. Similarly, we support clarification of the legislation governing the use and protection of digital content. After all, the interoperability between the tools and content, on the one hand, and online management of rights, on the other, are two important principles.
Finally, I would like to draw the attention of consumers and industry to the fact that this is something in their joint interest. Based on the model of traditional markets, the digital market too depends on law-abiding behaviour. There are currently a large number of committees involved in this area. We would therefore like the Committee on Internal Market and Consumer Protection, which is linked to consumers and is the most responsive, to coordinate within the Commission the further efforts in this area.
on behalf of the ALDE Group. - (SV) Commissioner, Mr President, few could have imagined how the Internet would fundamentally change the world, both politically and economically. In spite of attempts by totalitarian regimes to limit the flow of information, the Internet is winning millions of new users. The way in which we use the Internet is also rapidly being transformed from the passive acquisition of information to an interactive approach. We buy and sell goods and services on it, and we chat and meet each other there. We have even acquired another life on the Internet, a virtual reality that, for some people, becomes more important than reality itself.
There are statistics showing a 21% annual increase in Internet commerce, and even though cross-border shopping within the EU is not extensive, there is a lot to indicate that it will increase. More than half of European households own a computer - an increase of approximately 4% in one year. Forty-two per cent of all households are on the Internet, and here too the increase is one of 4% in one year. In my own country, a good 75% of the population have an Internet connection at home. It is nonetheless gratifying that the biggest increase is taking place in the new Member States.
As many of my fellow Members have pointed out in this House, the number of frauds and other acts of deception is increasing concurrently with this development. In the light of this, Mrs Roithová's report is an important step towards improving consumers' faith in the digital market. We know that, in parallel with Parliament's work, the Commission reviews the whole of the EU's consumer legislation.
Paragraph 19 of the report proposes what it calls a European trust mark. That is obviously a good idea, but I can see certain problems. Firstly, the costs of keeping such a quality mark updated may prove to be considerable. The Commission has itself calculated the costs at EUR 1 million per country per year, which is a considerable sum of money. Secondly, there is a danger of the trust mark being stolen, misused or falsified.
Another important point is the setting up of an EU charter of users' rights and obligations in the information society. This is not a new issue and is obviously an important area for the Commission, as the Commissioner also pointed out in connection with the ongoing review. I believe that the wordings proposed in the amendments better take account of the complexity and speed of the changes in the digital environment.
It perhaps does not even need to be said, but the digital environment obviously needs an efficient framework in the form of rules and legislation. All actors who make use of the Internet need to be aware of their rights and obligations. We need informed and educated consumers. We need not only vendors and entrepreneurs with a sense of responsibility but also bold innovators who envisage new possibilities and new jobs. We of course also need laws that operate in a changing environment.
The Commission has to balance all these interests with a view to an EU that is better able to become more competitive and to comply with the requirements of the Lisbon Strategy.
Last of all, I should like to point out that we must never forget that it is freedom and free access to information that has formed the basis for the huge success of the Internet.
on behalf of the UEN Group. - (PL) Mr President, I should like to thank Mrs Roithová for tackling such an important issue. We should remember that work on developing the Internet began barely 40 years ago, yet we can now speak of an Internet revolution.
This extraordinary instrument opens up tremendous opportunities in many areas. It also presents us with many challenges. It may be used for laudable purposes but may unfortunately also be exploited for criminal activities. The same is true of many other instruments used by men and women as they develop civilisations.
The use of digital technology in electronic commerce for the purchase of goods and services ought to be seen in this context. As stated in the report, the legal and technical solutions applied should comply with a range of criteria. I would like to make a few remarks in this regard.
Firstly, access to the Internet retail market should be far more widespread. This is linked to more generalised access to broadband Internet, a matter that has been repeatedly mentioned in the House. At present only around 25% of households in the European Union have a broadband connection, and therefore enjoy a high quality connection.
Secondly, the purchaser needs to be certain that making purchases in this way is secure, both as regards the transaction itself and in terms of the relevant guarantee for the goods and services purchased, regardless of borders.
Thirdly, the fact that the transactions are often anonymous cannot be allowed to facilitate criminal activity in any way. I have in mind piracy of films or musical works that are protected intellectual property. It is therefore essential to clarify the expression 'for personal use only'.
Fourthly, other activities conducted through the Internet, such as the purchase of paedophile or pornographic material and the propagation of prostitution call for specific action by the police and prosecuting authorities. This is weighing on our consciences.
Fifthly, payments over the Internet must be undertaken in a way that ensures full security for both parties. Sixthly, advertisements for goods or services that can be purchased electronically must allow potential purchasers to verify the information put out.
My seventh remark is that the security of bank transactions undertaken by electronic means needs to be drastically improved. My eighth remark is to point out the importance of using digital means to provide certain medical services, diagnosis, and monitoring at a distance, notably in more remote areas.
My penultimate point relates to the importance of distance education. Finally, we would do well to remember that the disabled in particular benefit greatly from the opportunity to use digital platforms as consumers.
In conclusion, I should like to emphasise that high quality, honesty, transparency and flexibility must be essential features of the soundly based market in digital services open to competition that we wish to create.
on behalf of Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, my special thanks go to the rapporteur. Through her efforts we have an excellent own-initiative report to approve today. I hope and am confident that the Commission will take the report's recommendations and conclusions on board when reviewing European consumer rights.
Our group supports your report, Mrs Roithovà, and most of your compromise amendments. However, we do regret your decision to water down your proposal on the subject of the European trustmark. We will therefore not be voting for Amendment 4 and we will also be rejecting the Liberals' amendments.
Intellectual property rights cannot be allowed to erode consumer rights. Consumers need clear information about their legal position when dealing with digital content and digital rights management. They are entitled to interoperable solutions.
The report addresses important issues, calling for a European charter of user rights, the creation of a European early warning system and a database for combating Internet fraud, the inclusion of an external audit obligation for specific electronic services such as online banking, and standardising European provisions for cross-border electronic invoices. It also calls for a coordinated global approach for the digital environment, including an analysis of external factors such as privacy protection, citizens' access to information technologies and Internet security.
The report also calls on the Commission to examine measures to deal with class actions in the case of cross-border digital environment disputes between businesses and consumers. We will be supporting the report and hope that it will be adopted in the plenary.
on behalf of the IND/DEM Group. - (SV) Mr President, trade and the exchange of goods, services and capital are the very bases of economic prosperity. Therefore, any technology that reduces the transaction costs for commerce is also fundamental to increased prosperity. With the world becoming more interconnected with the help of modern communications, safe and quick methods of payment and the removal of a good deal of protectionism, ever more countries around the world are now being drawn into global trade. In the long run, this is to the advantage of everyone on earth. It is therefore the EU's most important task to do everything it can to facilitate trade, firstly within the EU area and secondly between the EU area and the rest of the world.
The EU is very successful at facilitating trade within the EU area and has made a considerable contribution to the EU countries' economic development. The big exception is agriculture, in which precisely no liberalisation has taken place and in which there are, then, major gains in prosperity still to be brought about.
When it comes to trade between the EU area and the rest of the world, matters look nothing like so good. EU protectionism in respect of the surrounding world is extensive and embraces not only the agricultural sphere but also labour-intensive industrial products. The economic costs for the poor countries of the world and for EU consumers are very great. It is, therefore, above all in these areas that we wish to invest our political resources in order to design an EU policy for increased trade and increased prosperity.
EU trade is at present a phenomenon of limited scope, but I dare say we all believe that it is a form of trade with a great future. Mrs Roithová is therefore discussing an area that will prove to be very important in the future, but the question is that of what the EU's role might be in this area at this stage in the development of e-commerce.
Mrs Roithová and the Committee on Industry, Research and Energy maintain that consumers do not dare to make cross-border purchases via the Internet within the EU because of poor legal certainty. Perhaps that is so, but do we know it for a fact? Every new area and every new problem that is identified are presented in this House as evidence that the EU needs to intervene. The tiresome phrase 'this shows that the EU is needed' is repeated like a mantra. In any socio-economic analysis of such problems, however, the attempt is first made to establish what the market failures are, whether they can be corrected through political measures and, if so, what these measures might be, and at which political level they should be resorted to.
In this House, the very point of departure is, more often than not, that the failures can and should be remedied at EU level. Every problem that is identified is taken as a pretext for advancing the EU's strategic positions at the expense of the Member States or of international bodies that are more global in scope. Constantly, man merkt die Absicht ['the intention is noted'].
E-commerce is still in its infancy, and we do not know what is slowing down its growth, in which areas it will flourish and what forms it will then take. I would therefore advise the House to oppose all these proposals concerning EU-directed and EU-sponsored grant programmes and education and information campaigns and to wait before calling for charters of rights, dispute resolution mechanisms and harmonisation of contract law at EU level, and I advise it to say no to a logo for a European trustmark in this area.
Those countries and regions that are creative and that are pioneers in various areas are those that offer entrepreneurs the freedom to feel their way towards solutions that politicians or officials cannot normally foresee. Where e-commerce is concerned, we shall find that there are very strong incentives for companies to create security for consumers. Such security will therefore be brought about by the financial market with the help of new insurance services and through the development of trademarks by producers themselves.
- (SK) Allow me to thank Mrs Roithová for this report. It is responding to a dynamically developing digital environment. This is an area of everyday life for all of us, whether we are consumers or business people. New technologies offer huge opportunities to make full use of the internal market. Statistics, however, show that only 6% of European consumers participate in on-line transactions, and 33% experience problems, because their country of residence is different to that of the sellers of the goods.
According to the Eurobarometer survey, 48% of merchants in the European Union are ready to sell across borders, but only 29% of companies are actually involved in cross-border transactions with at least one other country of the European Union. And yet 57% retailers in European Union sell via the Internet. The largest barriers to cross-border transactions include the uncertainty of transactions, different accounting rules, difficulties in the resolution of complaints and disputes, differences in national legislation on consumer protection, problems in provision of after-sales services, extra costs arising due to cross-border delivery, and the cost of translations.
The use of the on-line environment is more complicated than the off-line environment due to its many barriers. Because of this, I consider important the proposal to elaborate a strategy to build consumer confidence. It should be an attempt to respond and to implement steps for making Internet transactions more attractive, thus bringing an end to the fragmentation of the internal market in the digital environment. This should lead to improvements in access to goods and services offered on-line in other Member States.
(DE) Mr President, Mrs Roithová, many thanks for your excellent report. My thanks also go to the shadow rapporteur Mrs Herczog, who was responsible for working on the report within my group.
This is a subject of particular importance to our citizens. It was very good to hear that Commissioner Kuneva will be taking action in this area. That is essential, and we can only support her efforts. We will be behind the Commissioner one hundred per cent.
Our citizens have a whole range of problems in the digital environment. Goods do not arrive, or they arrive late. They may want to order a product in another country, but find themselves unable to do so because the company says that they are resident in the wrong country. Or they place an order and suddenly find themselves landed with a subscription. These are the problems that our citizens encounter. Of course, within the European Union there is already some very positive regulation within this area, but it is very disjointed. It is vital that we create positive legislation for this area that meets the expectations of our citizens and, more importantly, of consumers.
We want the citizens to enjoy the benefits of the single market in this arena. However, they can only benefit if we provide them with legal certainty, if they understand the basis on which they can do business, if they know that when they have a problem with a company they will be able to seek redress - and not have to wait 12 or 15 years for a result. They will also benefit from a more open market if they are able to compare prices and access more information. As you can see, there is still a lot to do in this area.
The citizens are expecting not only that we regulate the internal market, not only that we establish constructive and simpler rules for businesses, thereby ensuring that companies are free to move within the European Union. Our citizens also expect a Europe that works for them, in which policies are not just designed to encourage the economy, with the citizens merely expected to contribute to that economy. Instead, consumer protection should also determine policy, particularly in the digital arena. It must be clear that we are making policy for consumers, and that the economy serves the consumers. If this happens, Commissioner Kuneva - and I know this is your intention - then we will achieve our objective, namely a Europe for the citizens; a Europe in which they are free to make online purchases in another country without problems or obstacles, and in which they have rights, including the possibility of redress. You will certainly have the full backing of my group, Commissioner, and we will be very happy to work with you to achieve your aims.
(PL) Mr President, the role of the on-line transactions market in the provision of products, services or information on these is now invaluable. Mrs Roithová rightly pointed out in her report, however, that the development and increased importance of that market is affected by its fragmentation across the various Member States of the European Union.
I agree that the aforementioned lack of harmonisation of provisions across the territory of the European Union and the lack of consumer confidence in transactions on the digital market may endanger the European Union's competitiveness on the world market especially as Europe is now lagging behind the United States and certain Asian countries.
Creating a European information system is certainly a good idea although it will require time and tremendous financial investment. It does appear, however, that such a proposal may increase the security of on-line transactions between entities in different countries. This is because it is precisely the diversity of provisions across Member States and the lack of access to them that enterprises cite as the main cause of the uncertainty about entering into transactions of this kind.
I believe that the situation in the new Member States where there is a shortage of financial resources for information campaigns on access to electronic services and their quality is also an urgent matter. The individual citizens of these countries often lack access to services of this nature, particularly in rural areas. The report rightly refers to discrimination against consumers in this group of countries regarding e-commerce. In my view, the Commission ought to deal with this situation as a matter of urgency, because all Union consumers are entitled to equal treatment.